1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the amendment filed on August 31, 2021, the following has occurred: claim(s) 1 and 12 have been amended. Now, claim(s) 1 and 4-12 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over McNair et al. (U.S. Patent Publication No. 10,483,003) in view of Guyon et al. (U.S. Patent Pre-Grant Publication No. 2006/0064415) in view of Fogel (U.S. Patent Pre-Grant Publication No. 2017/0177822) in further view of Hu et al. (U.S. Patent Pre-Grant Publication No. 2016/0283686).
As per independent claim 1, McNair discloses an analysis apparatus, comprising: a memory device configured to store a program (See col. 3, ll. 43-60: A computer-readable media 
While McNair teaches the apparatus as described above, McNair may not explicitly teach generate an explanation vector comprising the first feature items and the weights, generating the explanation vector comprises: set weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied; and output an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display.
Guyon teaches an apparatus for an explanation vector comprising the first feature items and the weights, generating the explanation vector comprises: set weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied (See Paragraph [0180]: The SVM-alpha algorithm uses weights that dictate if the weight is larger than zero the more unusual the point is and if the weight is zero the point is easy to classify, which the Examiner is interpreting to encompass the claimed portion because the ease of  classification is interpreted  to encompass  a satisfying  transition  criteria, and if the weight is larger the point is unusual, which would prove more difficult to classify, this portion is interpreted to encompass not satisfying the transition criteria.); and output an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display (See Paragraph [0309]: Visualization of both input and output data can be displayed with ranked lists of features can be displayed in order of the rankings with colors associated with a value according to the color map or key.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of McNair to include generate an explanation vector comprising the first 
While McNair/Guyon teaches the apparatus as described above, McNair/Guyon may not           explicitly teach select a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter, the selected network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target; and wherein the processor is further configured to use the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associate the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation-provided clinical pathway as the edit result.
Fogel teaches an apparatus for select a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter (See 
While McNair/Guyon/Fogel discloses the apparatus as described above, McNair/Guyon/Fogel may not explicitly teach generate a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between the starting node and a prediction target of the selected prediction target model.
Hu teaches an apparatus for generate a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between the starting node and a prediction target of the selected prediction target model (See Paragraph [0033]: A feature vector representation for each patient was generated based on the patient’s multiple event sequences over time, which the Examiner is interpreting to encompass the claimed portion when combined with the starting node and prediction targets of McNair.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the apparatus of McNair/Guyon/Fogel to include generate a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first 
As per claim 4, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claim 1 as described above. McNair further teaches wherein the processor is further configured to generate the explanation-provided clinical pathway and the importance of the first feature item as the edit result (See col. 33, ll. 50-67 and col. 34, ll. 1-25: A clinical condition is shown for the patient that shows the condition risk factors and a clinical value, which the Examiner is interpreting the set of risk factors for the selected clinical condition and clinical value to encompass the prediction result is the selected condition and the explanation information is encompassed by the set of risk factors.).
As per claim 5, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claim 1 as described above. McNair further teaches wherein  the processor  is further configured to generate, when the first piece of input data satisfies transition criteria for a specific prediction target among the plurality of prediction targets and a transition to the specific prediction target is most highly evaluated in the prediction result based on one of a ranking rule for the plurality of prediction targets supplied as a prediction parameter and a ranking rule for the plurality of prediction targets  set as a default value (See col. 41, ll. 45- 55: The members of clinical health events are ranked based on the measure of improvement and cost or resource expenditure, which the Examiner is interpreting to encompass the plurality of  prediction  targets set as a default  value.),  the explanation  information  including a suggestion for recommending the transition to 
As per claim 6, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claim 1 as described above. McNair further teaches  wherein  the processor is further configured to generate, when first input data satisfies none of transition criteria for the plurality of prediction targets but a transition to a specific prediction target among the plurality of prediction targets is most highly evaluated in the prediction result based on one of a ranking rule for the plurality of prediction targets supplied as a prediction parameter and a ranking rule for the plurality of prediction targets set as a default value, the explanation information including a suggestion for recommending the transition to the specific prediction target, and associate the specific prediction target in the clinical pathway with the explanation information, to thereby generate the explanation-provided clinical pathway as the edit result (See col. 64, ll. 54-67: Utilizing the set of second sequences, determining a likelihood of a future health care event for the patient, recommending a health care action to take based on the likelihood of the future event, and for each member of the set of second sequences of clinical health events, determining a cost associated with the sequence, determining a measure of  improvement  in  the health condition at 
As per claim 7, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claims 1 and 6 as described above. McNair further teaches wherein the processor is further configured  to add support data for supporting  the suggestion  (See col. 47, ll. 34-50: When the user selects a particular at-risk condition, interface presents supporting details, including a risk score and the risk factors that contributed to the score.), which indicates that the transition to the specific prediction target is most highly evaluated in the prediction result based on one of the ranking rule for the plurality of prediction targets supplied as the prediction parameter and the ranking rule for the plurality of prediction targets set as the default value, to the explanation information (See col. 64, ll. 54-67: Utilizing the set of second sequences, determining a likelihood of a future health care event for the patient, recommending a health care action to take based  on  the likelihood  of  the future event, and for each member of the set of second sequences of clinical health events, determining a cost associated with the sequence, determining a measure of improvement in the health condition at the end of the sequence as indicated by the health record associated with each sequence, and furthermore ranking the members of the set of sequences based on the measure of improvement and cost, which is used to recommend a care treatment sequence for the patient based on the ranking, which the Examiner is interpreting this process can be undergone if the transition criteria is not met.).
As per claim 8, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claim 1 as described above. McNair further teaches  wherein  the processor is further configured to generate, when the first piece of input data satisfies none of transition criteria for the plurality of prediction targets but a transition to a non-prediction target is most highly evaluated in the prediction result based on one of a ranking rule for the plurality of prediction targets supplied as a prediction parameter and a ranking rule for the plurality of prediction targets set as a default value, the explanation information including a suggestion for recommending the transition to the non-prediction target, add the non-prediction target and the transition to the non-prediction target into the clinical pathway, and associate the transition with the explanation information, to thereby generate the explanation-provided clinical pathway as the edit result (See col. 51, ll. 62-67 and col. 52, ll. 1-12: Each vertical column of the finite state machine corresponds to a different condition-type of the patient, and each state within each column corresponds to a specific condition, adjacent to each state are transition parameters specifying conditions necessary to transition to another state, and the output of the evaluation of the finite state machine is a determined condition or recommended treatment for the patient, and may be used for determining or creating a condition program for the patient, which the Examiner is interpreting to encompass the claimed portion because the non-prediction target is described in the Specification of the Applicant as a target that was not predicted by the predictive model, but may be made available at a later date.).
As per claim 9, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claims 1 and 8 as described above. McNair further teaches wherein the processor is further configured to add support data for supporting the suggestion (See col. 47, ll. 34-50: When the user selects a particular at-risk condition, interface presents supporting details, including a risk 
As per claim 10, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claim 1 as described above. McNair further teaches setting that allows the term representing the first feature item having the specific importance to be highlighted (See col. 5, ll. 34-39: A dynamic menu or table of contents indicates the risk for one or more clinical conditions, and in some embodiments, a newly identified risk is highlighted or colored.).
McNair may not explicitly teach wherein the processor is further configured to perform, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes a term representing the first feature item having a specific importance equal to or higher than a predetermined importance, setting that allows the term representing the first feature item having the specific importance to be highlighted, and calculate 
Guyon teaches an apparatus wherein the processor is further configured to perform, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes a term representing the first feature item having a specific importance equal to or higher than a predetermined importance, setting that allows the term representing the first feature item having the specific importance to be highlighted (See Paragraphs [0042] and [0052]: Post-processing involves interpreting the output into a form that may be understood by a human observer, which the Examiner is interpreting to encompass an electronic document that possesses sentences. The data is used to find a pattern in the document to be converted into a vector to be used by the support vector machine (SVM), which can compare its output to a predetermined value that may be dependent on a test data set and this is to identify that the document has the characteristic, which the Examiner is interpreting to encompass the claimed portion.), and calculate a score indicating importance of the at least one first feature item based on an appearance frequency of the term representing the at least one first feature item in the electronic document and the importance thereof, to thereby generate the explanation-provided clinical pathway as the edit result(See Paragraphs [0080] and [0136]- [0137]: Validate results using information retrieval by calculating the relevance of genes to the disease at hand according to documents retrieved on- line and a relevance criterion is used to compare the gene sets, which the Examiner is interpreting the relevance criterion when utilized with the recursive feature elimination (RFE) methods to remove the features with smaller ranking criteria and keeping 
As per claim 11, McNair/Guyon/Fogel/Hu discloses the apparatus as described above in claim 1 as described above. McNair may not explicitly teach wherein the processor is further configured to generate, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes no term representing the at least one first feature item having a specific importance equal to or higher than a predetermined importance, the importance of the at least one first feature item as the edit result.
Guyon teaches wherein the processor is further configured to generate, when the clinical pathway is an electronic document formed of at least one sentence and the electronic document includes no term representing the at least one first feature item (See Paragraphs [0042] and [0052]: Post-processing involves interpreting the output into a form that may be understood by a human observer, which the Examiner is interpreting to encompass an electronic document that possesses sentences. The data is used to find a pattern in the document to be converted into a vector to be used by the support vector machine (SVM), which can compare its output to a predetermined value that may be dependent on a test data set and this is to identify that the document has or has not the characteristic, which the Examiner is interpreting to encompass the 
As per independent claim 12, McNair discloses an anaylsis method, comprising, executing, by a processor: receiving processing of receiving a predicative analytics request comprising patient data and a model parameter, the model parameter indicating a prediction target (See col. 11, ll. 8-59: A multi-agent system can be utilized to efficiently validate theoretical improvements to processes for detecting certain conditions and an input can be received, the input can include patient information, sets, thresholds or ranges of variables from parameters, and the multi-agent system learns the set(s), range(s) threshold(s) or other parameters and patient information that are more likely to result in an accurate diagnosis or detection of the condition or event, which the Examiner is interpreting the input received to 
While McNair teaches the method as described above, McNair may not explicitly teach setting weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied; and output processing of outputting an edit 
 Guyon teaches an analysis method for setting weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied (See Paragraph [0180]: The SVM-alpha algorithm uses weights that dictate if the weight is larger than zero the more unusual the point is and if the weight is zero the point is easy to classify, which the Examiner is interpreting to encompass the claimed portion because the ease of classification is interpreted to encompass  a satisfying  transition  criteria, and if the weight is larger the point is unusual, which would prove more difficult to classify, this portion is interpreted to encompass not satisfying the transition criteria.); and output processing of outputting an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display (See Paragraph [0309]: Visualization of both input and output data can be displayed with ranked lists of features can be displayed in order of the rankings with colors associated with a value according to the color map or key.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of McNair to include generate an explanation vector comprising the first feature items and the weights, generating the explanation vector comprises: set weights for the first feature items based on the determination, wherein weights for first feature items where transition criteria are satisfied are set higher than weights for first features items where the transitions criteria are not satisfied and output an edit result obtained through the edit for generating a visual representation of the edit results including the prediction results and the importance on a display as taught by Guyon. One of ordinary skill in 
While McNair/Guyon teaches the method as described above, McNair/Guyon may not explicitly teach prediction processing of selecting a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter and predicting by the selected neural network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets in the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target; and wherein the edit processing comprises using the prediction result and the importance to generate explanation information indicating a basis for the prediction result, and associating the prediction target in the clinical pathway with the explanation information, to thereby generate an explanation-provided clinical pathway as the edit result.
Fogel teaches a method prediction processing of selecting a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter (See Paragraph [0159]: A process is described to utilize the database relating to the population that is used to generate a predictive model is created for the occurrence of the outcome of interest over the first of the important time intervals specified by the user, the predictive model may take any accepted form for the prediction of a binary outcome, including without limitation a logistic regression, a neural net or a support vector machine, which the 
While McNair/Guyon/Fogel teaches the method as described above, McNair/Guyon/Fogel may not explicitly teach first generation processing of generating a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between a starting node and a predication target.
Hu teaches a method for first generation processing of generating a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between a starting node and a predication target (See Paragraph [0033]: A feature vector representation for each patient was generated based on the patient’s multiple event sequences over time, which the Examiner is interpreting to encompass the claimed portion when combined with the starting node and prediction targets of McNair.), […]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of McNair/Guyon/Fogel to include generating a feature vector based on the received patient data, the feature vector comprising first feature items and corresponding first input data, each first input data relating to a transition between a starting node and a predication target as taught by Hu. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify McNair/Guyon/Fogel with Hu with the motivation of improving patient recommendations and treatments (See Background of Hu in Paragraph [0002]).
Response to Arguments
In the Remarks filed on August 31, 2021, the Applicant argues that the newly amended and/or added claims overcome the 35 U.S.C. 103 rejection(s). The Examiner disagrees that the newly added and amended claims overcome the 35 U.S.C. 103 rejection(s).
The Applicant argues that (1) McNair does not teach determining an importance of each first feature item, from the feature vector, to the prediction result; (2) McNair does not teach that an importance (e.g., condition risk factors) for each first feature item of the feature vector (e.g., the patient information) to the prediction result  is calculated by the neural network; (3) McNair does not describe that the set of risk factors for the selected clinical condition (e.g., characterized as the claimed prediction result) is a probability of the starting node transitioning to each respective prediction target as recited in amended claim 1; (4) McNair does not teach “the selected neural network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets I the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of the starting node transitioning to each respective prediction target” as recited in amended claim 1; and (5) McNair does not teach selecting a neural network that is appropriate for the clinical pathway of the prediction target model from a group of neural networks, and “select a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter,”.
In response to argument (1), the Examiner agrees with the Applicant. The Examiner agrees with the Applicant that McNair alone does not teach the claimed portion alone. However, the Examiner points to the rejections as described above in reference to McNair in combination 
In response to argument (2), the Examiner agrees with the Applicant. The Examiner agrees with the Applicant that McNair alone does not teach the claimed portion alone. However, the Examiner points to the rejections as described above in reference to McNair in combination with Guyon, Fogel, and Hu. In reference to McNair’s deficiencies to “an importance (e.g., condition risk factors) for each first feature item of the feature vector (e.g., the patient information) to the prediction result  is calculated by the neural network” as the Examiner is interpreting the neural net or support vector machine to encompass the neural network as disclosed in Paragraph [0159] of Fogel and that the neural net or support vector machine is utilized within the process of calculating importance, the Examiner is interpreting the rejection as described above in amended independent claims 1 and 12 to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) still stand.
In response to argument (3), the Examiner agrees with the Applicant. However, the Examiner has supplemented Hu et al. (U.S. Patent Pre-Grant Publication No. 2016/0283686) to 
In response to argument (4), the Examiner agrees with the Applicant. The Examiner agrees with the Applicant that McNair alone does not teach the claimed portion, however McNair when combined Guyon/Fogel, the claimed portion is rejected as described above. Fogel when combined with Guyon and Fogel discloses “the selected neural network configured to calculate and output, when supplied with and using the feature vector and the explanation vector, a prediction result for each of the prediction targets the clinical pathway of the selected prediction target model and importance of each of the first feature items of the feature vector to the prediction result, wherein the prediction result for each prediction target is a probability of 
In response to argument (5), the Examiner agrees with the Applicant. The Examiner agrees with the Applicant that McNair alone does not teach the claimed portion. However, the Examiner points to the rejections as described above in reference to McNair in combination with Guyon, Fogel, and Hu. In reference to McNair’s deficiencies to selecting a neural network that is appropriate for the clinical pathway of the prediction target model from a group of neural networks, and “select a neural network, corresponding to the selected prediction target model, from a plurality of neural networks based on the model parameter,” as the Examiner is interpreting the neural net or support vector machine to encompass the neural network as disclosed in Paragraph [0159] of Fogel and that the neural net or support vector machine that the neural net or support vector machine can be utilized based on the inputted parameters as disclosed by the user, the Examiner is interpreting the rejection as described above in amended independent claims 1 and 12 to encompass the claimed portion. The 35 U.S.C. 103 rejection(s) still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heifets et al. (U.S. Patent Pre-Grant Publication No. 2018/028571), describes systems and methods for classifying a test object in a plurality of target objects by posing the test object against the respective target thereby obtaining an interaction between the test and target, Reiner (U.S. Patent Pre-Grant Publication No. 2010/0145720), describes a method for conversion of unstructured, free text data of medical reports into standardized, structured data, and also relates to a decision support feature for use in diagnosis and treatment options, and Wu et al. ("An Approach for Incorporating Context in Building Probabilistic Predictive Models"), describes addressing challenges related to transforming available data to an end user application are addressed by problem decomposition, variable selection and automated extraction of information from unstructured data sources.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626